On Rehearing.
The following statement appearing in introductory part of opinion carries an unintended implication: “The paragraph containing this option adopted by reference all the contract provisions pertaining to the drilling of the first well on block 1, inclusive of provision for payment of liquidated damages on defendant’s failure to drill the well on block 2 after exercising its option to acquire acreage within that block.” We were there merely in course of outlining appellants’ cause of action as reflected by their pleading. This is indicated by the context; and any inference that such was a proper construction-of a phase of the contract not now before this Court was inadvertent and is withdrawn. Otherwise and on full consideration of all points, appellees’ motion for rehearing is overruled.